C.O. LAW, APC
Clark Ovruchesky, Esq. (SBN: 301844)
co@colawcalifornia.com
3148 Midway Dr., Suite 203
San Diego, CA 92110
Telephone: (619) 356-8960
Facsimile: (619) 330-7610

Attorneys for Plaintiffs,
Lorna Cruz and Conrad Cruz

                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA

 LORNA CRUZ AND CONRAD                    Case No.: 18-cv-01807-MCE-AC
 CRUZ,
                                          STIPULATION AND ORDER OF
              Plaintiffs,                 DISMISSAL AS TO EXPERIAN
                                          INFORMATION SOLUTIONS, INC.,
                       v.                 WITH
 AMERICAN EXPRESS                         PREJUDICE
 COMPANY, EXPERIAN
 INFORMATION SOLUTIONS,
 INC., and EQUIFAX
 INFORMATION SERVICES
 LLC,

                 Defendants.




      Plaintiff Lorna Cruz and Conrad Cruz (hereinafter “Plaintiffs”) and

Defendant Experian Information Solutions, Inc. (hereinafter “Experian”) (jointly

hereinafter referred to as “the Parties”), hereby stipulate to dismiss Defendant

Experian from the above-entitled action, with prejudice, with each party to bear its

own costs and attorneys’ fees.



STIPULATION AND ORDER OF DISMISSAL
Dated: June 26, 2019                       Respectfully submitted,

                                           C.O. LAW, APC

                                           By: /s/ Clark Ovruchesky
                                               Clark Ovruchesky
                                               ATTORNEYS FOR PLAINTIFF

Dated: June 26, 2019                         Respectfully submitted,

                                             JONES DAY

                                     By:     /s/ Jennifer Sun
                                             Jennifer Sun
                                             ATTORNEYS FOR DEFENDANT
                                             EXPERIAN INFORMATION SOLUTIONS, INC.


                                      ORDER


       In accordance with the foregoing stipulation, and good cause appearing, all
claims of Plaintiffs Lorna Cruz and Conrad Cruz (“Plaintiffs”) against Defendant
Experian Information Solutions, Inc. (“Experian”) are dismissed, with prejudice.
Plaintiffs and Experian shall each bear their own costs and attorneys’ fees. The
matter having now been concluded in its entirety, the Clerk of Court is directed to
close the file.
       IT IS SO ORDERED.
Dated: July 2, 2019




STIPULATION AND ORDER OF DISMISSAL
